FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 18, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



CHARLES E. WILLIAMSON,

               Petitioner - Appellant,
                                                      No. 09-7067
       v.                                           (E.D. Oklahoma)
                                         (D.C. No. 6:06-CV-00184-RAW-KEW)
WALTER DINWIDDIE,

               Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      This matter is before the court on Charlie Williamson’s pro se requests for

a certificate of appealability (“COA”) and to proceed on appeal in forma

pauperis. Williamson seeks a COA so he can appeal the district court’s denial of

his 28 U.S.C. § 2254 petition. 28 U.S.C. § 2253(c)(1)(A). We grant

Williamson’s request to proceed on appeal in forma pauperis. Because he has

not, however, “made a substantial showing of the denial of a constitutional right,”

id. § 2253(c)(2), this court denies Williamson’s request for a COA and dismisses

this appeal.

      A jury convicted Williamson in Oklahoma state court on one count of

Endeavoring to Manufacture Methamphetamine. Pursuant to the jury’s
recommendation, the state trial court sentenced Williamson to thirty-years’

imprisonment. The Oklahoma Court of Criminal Appeals (“OCCA”) affirmed

Williamson’s conviction and sentence in an unpublished summary opinion.

Williamson v. State, No. F-2004-172 (Okla. Crim. App. Apr. 20, 2005).

Williamson then filed the instant § 2254 petition in federal district court, raising

the same five grounds for relief he raised on direct appeal to the OCCA. The

matter was referred to a federal magistrate judge for initial proceedings pursuant

to 28 U.S.C. § 636(b)(1)(B). In a comprehensive Report and Recommendation,

the magistrate judge analyzed each ground for relief set out in Williamson’s

§ 2254 habeas petition and recommended that the district court deny habeas

relief. The district court adopted the Report and Recommendation and denied

Williamson’s petition.

      The granting of a COA is a jurisdictional prerequisite to Williamson’s

appeal from the dismissal of his § 2255 petition. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). To be entitled to a COA, Williamson must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

make the requisite showing, he must demonstrate “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). In evaluating whether Williamson has satisfied his burden, this court

                                          -2-
undertakes “a preliminary, though not definitive, consideration of the [legal]

framework” applicable to each of his claims. Id. at 338. Although Williamson

need not demonstrate his appeal will succeed to be entitled to a COA, he must

“prove something more than the absence of frivolity or the existence of mere

good faith.” Id.

      Having undertaken a review of Williamson’s appellate filings, the district

court’s Order, the magistrate judge’s well-stated Report and Recommendation,

and the entire record before this court, we conclude Williamson is not entitled to

a COA. In so concluding, this court has nothing to add to the comprehensive

analysis set out in the magistrate judge’s Report and Recommendation.

Accordingly, this court DENIES Williamson’s request for a COA and

DISMISSES this appeal.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-